t c memo united_states tax_court antoinette j dato-nodurft petitioner v commissioner of internal revenue respondent docket no filed date antoinette j dato-nodurft pro_se monica j miller for respondent memorandum opinion wells chief_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue to be decided is whether a certain payment to petitioner by her former husband pursuant to a separation agreement constitutes alimony that is includable in her income under sec_71 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are hereby incorporated by this reference and are found as facts in the instant case on date petitioner married christopher j nodurft in baton rouge louisiana on date petitioner and mr nodurft entered into a separation agreement separation agreement in which petitioner and mr nodurft agreed to live separately and mr nodurft agreed to pay petitioner dollar_figure per month in spousal support until they entered into a final decree of divorce or dissolution the separation agreement provides in part separation of the parties the parties may and shall at all time after the date of permanent separation live and continue to live separate and apart for the rest of their natural lives each shall be free from interference authority and control either direct or indirect by the other as fully as if he or she is single and unmarried the parties shall not molest each other or compel or endeavor to compel the other to cohabit or dwell with him or her by any legal or other proceedings for restitution of conjugal rights or otherwise the separation took place with mutual consent it may not be used as the basis for a charge of desertion or constructive desertion against either party spousal support the parties understand and acknowledge that any obligation to provide spousal support is subject_to modification at any time by order of a court of competent jurisdiction based upon this understanding the parties agree that the husband shall pay to the wife as and for periodic spousal support of the wife the sum of dollar_figure per month until a final decree of divorce or dissolution is entered as between the parties it is further agreed that said payments shall be made by allotment and shall be due and payable on the 1st day of each month the husband recognizes that the wife will depend upon the timely payment of the support to be paid and agrees that should any payment not be received within days of its due_date and should the wife retain counsel that the husband will pay any counsel fees incurred by the enforcement of the obligations under this agreement tax matters annual returns the parties agree to file joint federal and state_income_tax returns for the tax_year and for any subsequent year during which they shall be married and entitled under the applicable laws and regulations to file joint returns provided that such filing results in a lesser combined tax than would result from separate filing each party shall pay that proportionate share of the tax due as shall be attributable to his or her respective earnings or income and each shall indemnify and hold harmless the other against any liability for his or her own proportionate share of said tax any refund that is realized as a result of a joint_return shall be divided equally between the parties during petitioner received from mr nodurft pursuant to the separation agreement payment of dollar_figure payment for 1the separation agreement requires mr nodurft to make monthly payments of dollar_figure to petitioner for a total yearly continued petitioner filed a separate federal tax_return claiming single rates during the year in issue petitioner resided in birmingham alabama and mr nodurft resided in arlington virginia on date the circuit_court of the city of alexandria virginia entered a decree granting the divorce of petitioner and mr nodurft which incorporated by reference the date separation agreement when she filed her petition petitioner resided in longwood florida discussion the issue in the instant case is whether the payment petitioner received from mr nodurft constitutes alimony that is includable in her income under sec_71 sec_71 provides sec_71 alimony and separate_maintenance payments a general_rule --gross income includes amounts received as alimony or separate_maintenance payments b alimony or separate_maintenance payments defined -- for purposes of this section- continued payment of dollar_figure the payment in issue is dollar_figure and the parties have not provided an explanation for this discrepancy 2petitioner does not argue that sec_7491 applies in the instant case moreover the resolution of the instant case does not depend upon which party has the burden_of_proof rather the instant case is decided upon the basis of the fully stipulated facts and the documents contained in the record in general --the term alimony_or_separate_maintenance_payment means any payment in cash if- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse divorce_or_separation_instrument --the term divorce_or_separation_instrument means- a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse petitioner contends that because she and her former husband were not legally_separated during the payment she received from her former husband is not alimony we do not agree the relevant inquiry is whether the payment was made pursuant to a written_separation_agreement within the meaning of sec_71 petitioner contends that the separation agreement she and mr nodurft executed was not legally binding and that payments made pursuant to the separation agreement should not be considered alimony petitioner asserts in the petition that petitioner and former husband were advised in the office of the judge advocate of kaneohe bay hawaii usmcb said ‘separation’ documents were not legally binding as they are not issued from a civilian court of law petitioner’s contention fails to appreciate that a payment made pursuant to a written_separation_agreement may be alimony under sec_71 even though the agreement may not be an enforceable instrument under state law see sec_1 b i income_tax regs see also 125_f3d_551 7th cir affg tcmemo_1995_554 benham v commissioner tcmemo_2000_165 the term written_separation_agreement is not defined by the code see 79_tc_340 benham v commissioner supra leventhal v commissioner tcmemo_2000_ a written_separation_agreement is a clear written_statement of the terms of support for separated parties see 59_tc_97 a separation agreement requires mutual assent of the parties 90_tc_684 see also benham v commissioner supra petitioner filed a separate_return for claiming single rates and petitioner and mr nodurft resided in separate states petitioner and mr nodurft signed the separation agreement and petitioner received the payment from mr nodurft pursuant to the separation agreement the separation agreement required mr nodurft to pay petitioner dollar_figure per month until a final decree of divorce or dissolution is entered as between the parties according to its own terms the separation agreement was entered into by petitioner and mr nodurft to effect a permanent separation the separation agreement explicitly provides terms of support that are sufficient for it to be considered a written_separation_agreement under sec_71 see bogard v commissioner supra pincite benham v commissioner supra petitioner’s contention that the separation agreement is not legally enforceable does not change that result see richardson v commissioner supra benham v commissioner supra we have stated that a separation instrument that provides a clear explicit and express direction that a payment made pursuant to that separation instrument is not includable in income under sec_71 and not allowable as a deduction under sec_215 will qualify the payment for exclusion from the recipient’s income see richardson v commissioner supra 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir medlin v commissioner tcmemo_1998_378 see also sec_1_71-1t q a- temporary income_tax regs fed reg date we conclude that the separation agreement between petitioner and mr nodurft fails to designate that the payments to petitioner are not to be deductible by him under sec_215 or includable in her gross_income under sec_71 the provisions of the separation agreement entitled tax matters require petitioner and mr nodurft to file a joint_return if doing so would result in a lower tax_liability than if they each filed a separate_return the agreement does not require that the payments by him to her be treated as other than alimony on the basis of the foregoing we conclude that the payment petitioner received from her former husband is alimony and is includable in her income pursuant to sec_71 to reflect the foregoing decision will be entered for respondent
